Opinion issued May 21, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00996-CV
                            ———————————
  IN RE MIGUEL ZARAGOZA FUENTES AND TEXAS LPG STORAGE
                    COMPANY, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Miguel Zaragoza Fuentes and Texas LPG Storage Company, filed a

petition for writ of mandamus challenging a purported ruling by the then-presiding

trial court judge that all pretrial temporary orders issued under Section 6.502 of the

Texas Family Code were reinstated following this Court’s reversal of the final
divorce decree in the underlying case.1 Our Court subsequently abated this original

proceeding for the successor trial court judge to reconsider the challenged decision.

See TEX. R. APP. P. 7.2(b). A supplemental clerk’s record was filed demonstrating

that the successor judge reconsidered the challenged decision and ordered all pretrial

temporary orders set aside, except for certain temporary injunctions.

      Given the successor judge’s decision, relators were notified that their petition

would be dismissed as moot unless they filed a response demonstrating that a live

controversy still exists. Relators did not file a response. Accordingly, we reinstate

this original proceeding and dismiss the petition for writ of mandamus as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Kelly, and Goodman.




1
      The underlying case is In the Matter of the Marriage of Evangelina Lopez Guzman
      Zaragoza and Miguel Zaragoza Fuentes, et al., cause number 2014-30215, pending
      in the 245th District Court of Harris County, Texas, the Honorable Tristan Longino
      presiding.
                                           2